Citation Nr: 1640344	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  10-03 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities prior to July 31, 2014.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In relevant part, the August 2008 rating decision granted the Veteran entitlement to service connection for posttraumatic stress disorder (PTSD) and tinnitus, and assigned an initial rating of 30 percent for the PTSD and an initial rating of 10 percent for the tinnitus.

In November 2011, the Veteran testified before a Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record.  In February 2014, the Board notified the Veteran that the VLJ who conducted the November 2011 hearing had retired and was no longer employed by the Board.  The Veteran responded by indicating that he did not desire another Board hearing, and wanted the Board to consider the case based on the evidence of record.

In an April 2013 decision, the Board denied entitlement to service connection for a low back disorder; granted an initial rating of 50 percent for PTSD from March 24, 2008 to July 18, 2012; denied an initial rating in excess of 50 percent for PTSD from July 18, 2012; and remanded the issue of entitlement to a TDIU for appropriate development, to include a VA examination, and initial adjudication.  The Veteran appealed the portion of the Board's April 2013 decision denying service connection for a low back disorder to the United States Court of Appeals for Veterans Claims (Court).  In August 2013, the Court issued an Order granting a Joint Motion for an Order Vacating, in Part, and Remanding the Board Decision (JMR).  Pursuant to the JMR, the Court's Order vacated the portion of the Board's decision denying entitlement to service connection for a back disorder and remanded the case for further consideration of that issue.

The Board remanded the case in February 2014 for further development.  In an October 2015 decision, the Board granted entitlement to service connection for a low back disability and entitlement to a TDIU from October 1, 2014.  The Board also remanded the issue of entitlement to a TDIU prior to October 1, 2014.

The issue on appeal has previously been characterized as entitlement to a TDIU prior to October 1, 2014.  However, the Board notes that, from July 31, 2014, through September 30, 2014, the Veteran was in receipt of special monthly compensation based on housebound criteria under 38 U.S.C.A. § 1114(s) in addition to a 100 percent rating for service-connected coronary artery disease.  Thus, the award of a TDIU from July 31, 2014, through September 30, 2014, would result in no further benefit to the Veteran.  Therefore, the issue of entitlement to a TDIU from July 31, 2014, through September 30, 2014, is rendered moot, and the Board need not consider the issue of entitlement to a TDIU from July 31, 2014, through September 30, 2014.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Accordingly, the Board has recharacterized the issue, as indicated on the title page.


FINDING OF FACT

The most probative evidence does not reflect that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities prior to July 31, 2014.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU prior to July 31, 2014, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A letter issued in October 2013, prior to adjudication of the issue of entitlement to a TDIU in a December 2014 rating decision and a December 2014 supplemental statement of the case, provided the Veteran adequate notice as to the factors pertinent to establishing entitlement to a TDIU.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's VA treatment records, identified private treatment records, and Social Security Administration (SSA) records have been obtained and associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was afforded VA examinations in June 2008, July 2012, and September 2014 that, along with the other evidence of record, provide the information necessary to determine whether entitlement to a TDIU prior to July 31, 2014, is warranted, to include medical statements as to the Veteran's functional limitations due to his service-connected disabilities.  Therefore, the Board finds those examinations to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Board Remands

As noted in the Introduction, the Board remanded this appeal in April 2013, July 2014, and October 2015.  The April 2013 and July 2014 Board remands directed the Agency of Original Jurisdiction (AOJ) to consider the issue of entitlement to a TDIU in light of the evidence of record, to include any additional development deemed necessary by the AOJ, and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the April 2013 and July 2014 Board remands, the AOJ afforded the Veteran a VA examination in September 2014 as to his service-connected PTSD, and then adjudicated the issue of entitlement to a TDIU in the December 2014 rating decision and December 2014 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the April 2013 and July 2014 Board remands.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The October 2015 Board remand directed the AOJ to assign an initial disability rating for the Veteran's newly service-connected lumbar degenerative disc disease and lumbar spondylosis, and then readjudicate the issue of entitlement to a TDIU prior to October 1, 2014, and issue a supplemental statement of the case, if warranted.  Pursuant to the October 2015 Board remand, the AOJ assigned an initial disability ratings for the service-connected lumbar degenerative disc disease, as well as an initial rating for radiculopathy associated with the service-connected lumbar degenerative disc disease, and readjudicated the issue of entitlement to a TDIU prior to October 1, 2014, in a January 2016 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the October 2015 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 105.


Other Due Process Considerations

As noted in the Introduction, in November 2011, the Veteran was afforded a hearing before a VLJ who is no longer employed at the Board.  The Veteran has indicated that he does not wish to have another hearing before a different VLJ.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  At the hearing, the VLJ asked the Veteran specific questions concerning his employment status and the symptoms of and treatment for his service-connected disabilities.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  The Veteran presented testimony pertaining to his functional limitations due to his service-connected disabilities.  However, no pertinent evidence that might substantiate the appeal and has not yet been obtained was identified by the Veteran or his representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither Veteran nor the representative has suggested any deficiency in the conduct of the hearing.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Legal Criteria

A TDIU may be granted where a Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or higher, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or higher.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, where the percentage requirements are not met, entitlement to a TDIU may be considered on an extra-schedular basis when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extra-schedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  However, it may determine whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and then refer the issue to the Director, Compensation Service, for a determination as to whether the Veteran is entitled to TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b).  

In determining whether a TDIU is warranted, consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The determination of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following a substantially gainful occupation is placed on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16; Floore v. Shinseki, 26 Vet.App. 376, 381 (2013).

Analysis

The Veteran contends that his service-connected disabilities prevent him from securing or following a substantially gainful occupation.  From March 24, 2008, the Veteran was service connected for PTSD, rated as 50 percent disabling; degenerative joint disease and multi-level lumbar spondylosis lumbar spine, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling.  From April 21, 2010, he was additionally service connected for degenerative joint disease of the lumbar spine with left lower extremity radiculopathy, rated as 10 percent disabling.  The Veteran's combined rating for his service-connected disabilities was 60 percent from March 24, 2008, through July 30, 2014.  Accordingly, the schedular percentage requirements for a TDIU were not met from March 24, 2008, through July 30, 2014.  See 38 C.F.R. § 4.16(a).  Nevertheless, the Board will consider whether the Veteran's service-connected disabilities prevented him from securing or following a substantially gainful occupation such that consideration of entitlement to a TDIU on an extra-schedular basis is warranted under 38 C.F.R. § 4.16(b).

In that regard, the Board notes that the AOJ referred the case to the Director, Compensation Services, in December 2015 for extra-schedular consideration.  In January 2016, the Director, Compensation Services, provided an administrative decision denying entitlement to a TDIU on an extra-schedular basis prior to October 1, 2014.  See 38 C.F.R. § 4.16(b).  The January 2016 administrative decision includes a statement of reasons for the decision and a summary of the evidence considered.  The Board notes that the Director's decision is one of fact, not one of opinion, discretion, or policy, and is reviewable by the Board on a de novo basis.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  Although the Board is precluded from assigning an extra-schedular rating "in the first instance," the Board may assign extra-schedular ratings when reviewing either a grant or a denial of an extra-schedular rating by the Director, as is the case here.  See id.; Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  Accordingly, the Board may determine whether the Veteran is entitled to a TDIU prior to July 31, 2014, on an extra-schedular basis.

The Veteran indicated on a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in August 2013, that he last worked full-time in January 2009 performing sales work.  He further indicated that he is unable to secure or follow a substantially gainful occupation due to his service-connected PTSD and lumbar spine disability.  He indicated on a VA Form 21-8940 received in November 2013 that he last worked full-time in November 2008, that his PTSD prevents him from securing or following a substantially gainful occupation, and that he has had one year of college with no further education or training.

The SSA records reflect that the Veteran claimed SSA disability benefits based on his service-connected PTSD, low back disability, and left lower extremity radiculopathy, as well as nonservice-connected disabilities, to include acid reflux, hypertension, and osteoarthritis in the hands, hips, and feet.  In his initial SSA disability application materials, dated in June 2010, the Veteran reported that he last working on January 10, 2010, in fine jewelry sales.  He indicated that he was terminated from that position because he had a contentious exchange with a customer.  The Veteran also expressed belief that management viewed him unfavorably because he had to accommodate his physical problems on the job.  Specifically, he would sit on a stool behind the fine jewelry counter when there were no customers to wait on, prop his legs up when he was able to, and lean back on the wall when he was not able to sit.  He took these measures due to his back pain and lower extremity numbness.

In an Adult Function Report dated in July 2010, the Veteran reported that, in a typical day, he does light household chores for 10 to 15 minutes before taking a break.  He sits down and watches the news for 30 minutes or watches a movie.  He loads or unloads the dishwasher.  By about 11:30 a.m., he becomes exhausted and tends to sleep for several hours before getting up to help his friend make dinner.  He further reports that he can carry a gallon of water in each hand; he can squat, but will need something to hold onto to get back up; and he can bend over, but his back will tighten and hurt.  He can walk 10 to 15 minutes before needing to stop and rest, but walking and standing cause his legs and feet to go numb and his back to hurt.  He must move around when sitting in a chair, and can sit 20 to 30 minutes.  He can kneel, but doing so hurts his knees and feet.  He can climb stairs, but it hurts his legs and back.  He has constant tinnitus.  His understanding of written instructions is "okay," and his understanding of spoken instructions "depend[s] on the level of complication."  He does not get along well with bosses or authority figures "that are incompetent or inconsiderate or rude."  He handles stress "okay with medication" but handles changes in routine "not well."  The Veteran's live-in friend, Y. W., made similar statements as to the Veteran's activities of daily living and abilities in an Adult Third Party Function Report, dated in July 2010.

A SSA Disability Determination and Transmittal dated in August 2010 reflects that the Veteran was found disabled for SSA purposes from January 11, 2010, based on the Veteran meeting SSA vocational rule 202.06 with a primary diagnosis of "back disorder (disc/degenerative)" and no secondary diagnosis.

A VA treatment record dated in May 2009 notes that the Veteran was working in a jewelry store and that business was slow due to the poor economy.  A September 2009 VA psychiatry note states, "Holds self together at work and gets more irritable at home."  In October 2009, he reported feeling calmer on the job.  In February 2010, he reported that he recently lost his job due to insubordination, and that he planned to seek unemployment benefits.  He indicated that he was chronically irritable and angry.  On mental status examination he had normal appearance, behavior, motor activity, speech, flow of thought, memory, concentration, thoughts, perceptions, affect, and judgment, but had a depressed, angry, and anxious mood.

Further VA treatment records reflect that, prior to July 31, 2014, the Veteran had decreased deep tendon reflexes.  He also reported lower back pain with decreased mobility and lumbar spine range of motion associated with the service-connected lumbar spine disability, numbness and burning in his left lower extremity associated with the service-connected radiculopathy of the left lower extremity, and ringing in the ears associated with his service-connected tinnitus.  As to symptoms associated with the service-connected PTSD, he has reported, among other things, neurotic thinking and rumination, nightmares, flashbacks, social isolation, irritability, feelings of depression, difficulty dealing with others, memory difficulties, loss of interest, a sense of worthlessness and regret over past decisions, and passive suicidal ideation on occasion, although the records do not indicate that he has been considered an imminent threat to himself or others at any time during the relevant appeal period.  The VA treatment records reflect that the Veteran was assigned global assessment functioning (GAF) scores from the low 50s to the low 60s, indicating mild to moderate difficulties in social or occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); see also Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

At a June 2008 VA spine examination, the Veteran reported intermittent pain.  On examination he had full motor strength in all tests, normal sensation in all sensory tests, and reduced thoracolumbar range of motion.  A July 2012 VA PTSD examiner opined that the Veteran's PTSD results in occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  As to the Veteran's ability to work, the July 2012 VA PTSD examiner opined that the Veteran's ability to understand and follow instructions, retain instructions, sustain concentration to perform simple tasks, and sustain task persistence and pace is not impaired.  However, his ability to respond appropriately to coworkers, supervisors, or the general public, and to respond appropriately to changes in the work setting is markedly impaired.  A September 2014 VA PTSD examiner opined that the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity.  As to the Veteran's ability to work, the September 2014 VA PTSD examiner opined that the Veteran's ability to understand and follow instructions, retain instructions, and sustain concentration to perform simple tasks is not impaired.  His ability to sustain task persistence and pace is moderately impaired due to increased fatigue and need for sleep.  His ability to respond appropriately to coworkers, supervisors, or the general public, and to respond appropriately to changes in the work setting is also moderately impaired.  The examiner noted, "When he did work he had issue with authority and getting along with others which led to him losing many jobs.  1:1 he does better."

In an August 2010 statement, one of the Veteran's healthcare providers completed a treating source orthopedic questionnaire in furtherance of the Veteran's application for SSA disability benefits.  In the report, the source notes the Veteran's low back pain with decreased grip strength, decreased ability to perform fine and gross manipulation, radiculopathy, and limited range of motion of the low back and hands.  The source rates the Veteran's lower extremity strength at 2 out of 5.  The source opines that the Veteran is not capable of performing fine and/or gross manipulations on a sustained basis.

In August 2010, the Veteran underwent a consultative examination in furtherance of his application for SSA disability benefits.  At the examination, the Veteran reported that his PTSD affects his ability to work in that he does not like crowds or people in general and gets angry and frustrated; and his low back problems affect his ability to work due to difficulty walking, standing, and sitting at times.  The Veteran also reported difficulty working due to nonservice-connected acid reflux, hypertension, and osteoarthritis.  The examiner noted that although the Veteran's PTSD leads to episodes of anger, frustration, and dislike of crowds, the Veteran was appropriate, followed commands, and had appropriate concentration during the examination.  The examiner further noted that, on examination, the Veteran had some decreased range of motion about the back, but that the tasks of ambulation were essentially normal.  He opined that, given the results of the physical examination, intense physical labor would not likely be possible for the Veteran, but "work is entirely possible" for the Veteran if he is able to be given appropriate breaks and rest periods.

In August 2010, a SSA psychiatric medical consultant opined that the Veteran's PTSD would have moderate effects on his ability to understand and remember detailed instructions; carry out detailed instructions; maintain attention and concentration for extended periods; complete a normal workday and workweek without interruptions from psychologically based symptoms; to perform at a consistent pace without an unreasonable number and length of rest periods; accept instructions and respond appropriately to criticism from supervisors; get along with coworkers or peers without distracting them or exhibiting behavioral extremes; and responding appropriately to changes in the work setting.  However, the psychologist further opined that the Veteran would be able to understand and remember simple instructions, complete simple tasks or work procedures, and make work decisions.  In addition, the Veteran is able to cooperate and be socially appropriate and is mentally capable of independently performing basic, routine tasks on a sustained basis.

In September 2010, the Veteran's VA psychiatric treatment provider completed a treating source mental status report in furtherance of the Veteran's application for SSA disability benefits.  In the report, the doctor notes the Veteran has chronic dysthymia, anger, irritable moods, ruminative thought process, intrusive thoughts and feelings, perceptual distortions.  He also notes that the Veteran is able to make appointments unless he forgets and that the Veteran has "good" activities of daily living.  He then opines that the Veteran is not capable of sustaining work activity for eight hours a day, five days a week due to anger, depression, intrusive thoughts, anxiety, and panic attacks.

In view of the above, the Board finds that, although the probative evidence of record shows that the Veteran likely is unable to secure or follow an occupation involving social interaction, complex instructions, or heavy physical exertion due to his service-connected disabilities, it does not show that it is at least as likely as not that the Veteran is unable to secure or follow a sedentary substantially gainful occupation consistent with his education and occupational experience solely as a result of his service-connected disabilities.

In arriving at this conclusion, the Board recognizes that the Veteran's service-connected disabilities have an impact on his occupational functioning.  In that regard, the evidence clearly shows that the Veteran's service-connected lumbar spine disability and radiculopathy limit his ability to stand or walk for extended periods and lift, carry, push, or pull heavy loads.  In essence, it shows that the Veteran is unable to perform heavy exertional, physical work.  The record also shows that the Veteran has reported psychiatric symptoms such as social isolation, irritability, feelings of depression, difficulty dealing with others, memory difficulties, loss of interest, and a sense of worthlessness that affect his ability to interact with others and to concentrate on complex tasks.  It shows that the Veteran lost his most recent job due to an outburst that may be attributable to his service-connected PTSD.

Furthermore, the Veteran and Y. W. have presented competent and credible lay witness statements in the SSA records that the Veteran's activities of daily living are limited by his service-connected disabilities.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay witnesses are competent to testify to features or symptoms of an injury or illness).  The Board finds the statements from the Veteran and Y. W. to be probative as to the Veteran's inability to perform a full range of work inasmuch as they are consistent with the other evidence of record.  However, the Board notes that the statements as to the Veteran's limitations and his overall inability to work were made in consideration of both the Veteran's service-connected disabilities and his nonservice-connected disabilities.  The Veteran's nonservice-connected disabilities are not for consideration in determining whether he is entitled to a TDIU prior to July 31, 2014.  Furthermore, the Board finds the Veteran's statements and Y. W.'s statements to be inconsistent with the other evidence of record, to include the medical treatment records and the VA examination reports, which reflect a level of disability that does not render the Veteran unable to secure or follow a substantially gainful occupation.  Therefore, the Board affords little probative value to the lay witness statements from the Veteran and Y. W. inasmuch as they assert that the Veteran is unemployable.

The Board instead affords great probative weight to the opinions from the VA examiners, the August 2010 SSA consultative examiner, and the August 2010 SSA psychologist.  These medical professionals examined the Veteran and/or reviewed his medical records, provided statements as to the relative level of severity of the Veteran's disabilities supported by appropriate rationale.  The July 2008 VA spine examination reflects that the Veteran's service-connected spine disability was manifested in reduced range of motion, but that the Veteran had full motor strength and full sensory of the bilateral lower extremities.  The July 2012 VA PTSD examination reflects that the Veteran's PTSD results in occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The July 2012 VA PTSD examiner further opined that the Veteran's ability to respond to others and to respond to changes is markedly impaired.  The September 2014 VA PTSD examiner opined that the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity.  The September 2014 VA PTSD examiner further opined that the Veteran's ability to sustain concentration to task persistence and pace, to respond to others, and to respond to changes is moderately impaired.  The August 2010 SSA consultative examiner opined that intense physical labor would not likely be possible for the Veteran, but "work is entirely possible" for the Veteran if he is given appropriate breaks and rest periods.  The August 2010 SSA psychiatric medical consultant indicated that the Veteran would be able to understand and remember simple instructions, complete simple tasks or work procedures, make work decisions, and cooperate and be socially appropriate.  The psychiatric medical consultant concluded that the Veteran is mentally capable of independently performing basic, routine tasks on a sustained basis. The Board accepts these opinions as probative evidence of the Veteran's ability to follow a basic, routine unskilled sedentary position that involves little to no social interaction.  The Board affords probative weight to those opinions because they were based on and are consistent with examinations of the Veteran and/or the evidence of record.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).

The Board further notes that the Veteran has been able to interact appropriately with care providers and VA examiners throughout the appeal period.  The September 2014 VA PTSD examiner stated that the Veteran "does better" on a one-to-one basis.  The Board affords probative weight to that statement as well because it was offered based on in-person examination and a review of the relevant evidence.  Thus, the record shows that the Veteran is able to interact appropriately with others in many situations.  The Board concludes that the record does not show that the Veteran's difficulties with social interaction due to his service-connected PTSD are so severe as to prevent him from securing a substantially gainful occupation.

The Board affords little probative weight to the August 2010 statement from the Veteran's medical treatment provider and the September 2010 statement from his psychiatric treatment provider for the following reasons.  The August 2010 statement that the Veteran is unable to perform fine and/or gross manipulations on a sustained basis appears to be based on a disability of the upper extremities.  However, the Veteran is not service-connected for a disability of the upper extremities or any other disability that might affect the Veteran's upper extremity functioning.  Therefore, the physical limitations opined in the August 2010 statement are not related to a service-connected disability and are not for consideration in determining whether a TDIU is warranted prior to July 31, 2014.  The September 2010 statement that the Veteran is not capable of sustaining work activity due to anger, depression, intrusive thoughts, anxiety, and panic attacks is inconsistent with the other evidence of record.  Specifically, although the psychiatric treatment records show that the Veteran did report such symptoms, it does not show that the symptoms manifested to a severity that would render the Veteran unable to sustain work activity.  The Veteran's GAF scores reflect symptoms in the mild to moderate range of severity.  The VA PTSD examiners' opinions reflect that the symptoms range in severity from mild to productive of occupational and social impairment with reduced reliability and productivity.  Furthermore, the Veteran's psychiatric treatment provider did not provide rationale for the opinion that the Veteran is unable to work due to his psychiatric disability.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).

The Board also acknowledges that the Veteran was rated as 10 percent disabled due to tinnitus for the entire period at issue.  Disability ratings are determined by the application of VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  Therefore, in assigning a 10 percent rating for the Veteran's tinnitus, VA has acknowledged that the disability has an adverse impact on the Veteran's earning capacity and, thus, his ability to be gainfully employed.  Specifically, the Veteran's 10 percent rating for tinnitus is indicative of recurrent tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  In this case, the Veteran has indicated that his tinnitus is manifested by a ringing sound, and that he uses fans and other noises to dull the ringing sound when he is trying to sleep.  However, the Veteran has not alleged, and the record does not show, that his service-connected tinnitus has an impact on his ability to work.  Therefore, the Board finds that, although the Veteran has been rated as 10 percent disabled due to tinnitus, his tinnitus does not limit his ability to secure or follow a substantially gainful occupation.

Accordingly, due to his service-connected disabilities, the Veteran is limited to basic, routine unskilled sedentary positions that involve little to no social interaction, such as clerical work, inspection work, or assembly work.  His ability to perform such work is not additionally limited by any of his service-connected disabilities.  The Board concludes that, as the Veteran is able to perform essentially a reduced range of sedentary work, he is not unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities.  See 38 C.F.R. § 4.16.

In determining whether the Veteran is entitled to a TDIU prior to July 31, 2014, the Board has considered the Veteran's level of education, special training, and previous work experience.  See 38 C.F.R. §§ 4.16.  As noted above, the Veteran has indicated that he has one year of college with no additional training.  The Board finds that the Veteran's level of education is not inconsistent with an ability to perform a reduced range of sedentary work of a basic and routine unskilled nature, such as clerical work, inspection work, or assembly work.  In addition, the Veteran has past work experience in the sales.  The Board finds that although the Veteran may no longer be able to perform his past work due to the level of social interaction required in sales position, his work history would not prevent him from transitioning to a sedentary occupation with the restrictions described above, or from securing or following such an occupation.

Furthermore, the VA treatment records make reference to the Veteran working throughout 2009, and show that he reported recently losing his job in February 2010.  The Veteran reported a date last worked of January 10, 2010, multiple times in the course of applying for SSA disability claims.  Although he later reported a date last worked of November 2008 in the November 2013 VA Form 21-8940 and a date last worked of January 2009 in the August 2013 VA Form 21-8940, the record reflects that he likely continued to work until January 2010, which demonstrates that he was capable of securing and maintaining substantially gainful employment at least through that time.

The Board has further considered the fact that the Veteran has been found disabled for SSA purposes.  The Board initially notes that VA is not bound by SSA's determinations.  See Collier v. Derwinski, 1  Vet. App. 413, 417 (1991).  The Board observes that the legal criteria for entitlement to SSA disability benefits are similar to those for entitlement to a TDIU.  Compare 20 C.F.R. § 416.905 (2015) with 38 C.F.R. § 4.16.  However, as discussed above, the August 2010 SSA Disability Determination and Transmittal reflects that the Veteran was found disabled for SSA purposes based on the Veteran meeting SSA vocational rule 202.06, which takes into account the Veteran's age as one of the deciding factors.  The SSA records also reflect consideration of the Veteran's nonservice-connected disabilities.  As the Veteran's age and nonservice-connected disabilities are not for consideration in determining entitlement to a TDIU prior to July 31, 2014, the Board finds the fact that the Veteran has been found disabled for SSA purposes to be unpersuasive as to the Veteran's entitlement to a TDIU prior to July 31, 2014.
	
In view of the foregoing, the most probative evidence of record does not establish that it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation consistent with his educational and occupational experience, due solely to his service-connected disabilities prior to July 31, 2014.  Prior to July 31, 2014, the Veteran's service-connected disabilities limited him to basic, routine unskilled sedentary positions that involve little to no social interaction, such as clerical work, inspection work, or assembly work.  He has one year of college and a history of working in sales positions.  The Veteran's education and occupational experience do not further limit his ability to secure or follow substantially gainful employment within the reduced range of a sedentary work described above.  As the preponderance of the evidence is against entitlement to a TDIU prior to July 31, 2014, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, a TDIU is not warranted.


ORDER

Entitlement to a TDIU prior to July 31, 2014, is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


